UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended September 30, 2010 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period from to Commission File No. 0-13150 CONCURRENT COMPUTER CORPORATION (Exact name of registrant as specified in its charter) Delaware 04-2735766 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4375 River Green Parkway, Suite 100, Duluth, GA30096 (Address of principal executive offices) (Zip Code) Telephone: (678) 258-4000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox Number of shares of the Registrant's Common Stock, par value $0.01 per share, outstanding as of October 25, 2010 was 8,608,000. Concurrent Computer Corporation Form10-Q For the Three Ended September 30, 2010 Table of Contents Page Part I – Financial Information Item1. Condensed Consolidated Financial Statements 2 Condensed Consolidated Balance Sheets (Unaudited) 2 Condensed Consolidated Statements of Operations (Unaudited) 3 Condensed Consolidated Statements of Cash Flows (Unaudited) 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item3. Quantitative and Qualitative Disclosures About Market Risk 22 Item4. Controls and Procedures 23 Part II – Other Information Item1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 5. Other Information 24 Item6. Exhibits 24 EX-31.1 SECTION EX-31.2 SECTION EX-32.1 SECTION EX-32.2 SECTION 1 Table of Contents Part I Financial Information Item 1. Condensed Consolidated Financial Statements Concurrent Computer Corporation Condensed Consolidated Balance Sheets (Dollars in Thousands) September30, June 30, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $82 at September 30, 2010 and $84 at June 30, 2010 Inventories, net Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Intangible - purchased technology, net Intangible - customer relationships, net Other long-term assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Deferred revenue Total current liabilities Long-term liabilities: Deferred revenue Pension liability Other Total liabilities Commitments and contingencies (Note 12) Stockholders' equity: Shares of common stock, par value $.01; 100,000,000 authorized; 8,420,869 and 8,394,984 issued and outstanding at September 30, 2010 and June 30, 2010, respectively 84 84 Capital in excess of par value Accumulated deficit ) ) Treasury stock, at cost; 37,788 at September 30, 2010 and June 30, 2010 ) ) Accumulated other comprehensive income Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 2 Table of Contents Concurrent Computer Corporation Condensed Consolidated Statements of Operations (Unaudited) (In Thousands, Except Per Share Amounts) Three Months Ended September 30, Revenues: Product $ $ Service Total revenues Cost of sales: Product Service Total cost of sales Gross margin Operating expenses: Sales and marketing Research and development General and administrative Total operating expenses Operating loss ) ) Interest income 25 26 Interest expense ) ) Other income 21 Loss before income taxes ) ) Provision for income taxes 30 Net loss $ ) $ ) Net loss per share Basic $ ) $ ) Diluted $ ) $ ) Weighted average shares outstanding - basic Weighted average shares outstanding - diluted The accompanying notes are an integral part of the condensed consolidated financial statements. 3 Table of Contents Concurrent Computer Corporation Condensed Consolidated Statements of Cash Flows (Unaudited) (Dollars in Thousands) Three Months Ended September 30, OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Share-based compensation 10 Other non-cash expenses ) ) Changes in operating assets and liabilities: Accounts receivable Inventories ) Prepaid expenses and other current assets 41 ) Other long-term assets 70 ) Accounts payable and accrued expenses ) ) Deferred revenue ) ) Other long-term liabilities 60 Total adjustments to net loss ) ) Net cash used in operating activities ) ) INVESTING ACTIVITIES Capital expenditures ) ) Net cash used in investing activities ) ) Effect of exchange rates on cash and cash equivalents Decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Cash paid during the period for: Interest $
